Tabtaeebeo, J.
The plaintiffs sue the defendant as a commercial partner of the firm of Stein & Byan, on a promissory note signed by the firm on the 22d March, 1859, for $830 50, and made payable to plaintiffs six months after date.
The main issue in this case is the plea of prescription.
The plaintiffs had judgment in their favor, and the defendant appealed.
We think the plea of prescription ought to prevail. The note became due on the 22d of September, 1859. Fifteen months at least elapsed after the maturity of the note, before there was any impediment in the way of the institution of suit by the plaintiffs, whatever might have arisen afterwards.
*399It is therefore ordered, adjudged and decreed that the judgment of' the District Court be annulled, avoided and reversed.
It is further ordered that judgment be rendered in favor of the defendant, the plaintiffs and appellees paying costs in both courts.